Citation Nr: 0939496	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-20 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of heart 
murmur. 

4.  Entitlement to service connection for chronic allergies. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from July 1967 to March 1970 and from June 1970 to 
August 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO), in which the benefits sought on appeal 
were denied. 

The issues of entitlement to service connection for residuals 
of heart murmur and chronic allergies are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has 
current bilateral hearing loss disability.    

2.  The preponderance of the evidence establishes that 
tinnitus was present in service. 





CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2009). 

2.  Service connection for tinnitus is warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the March 2007 RO decision in the matter, VA 
sent a letter to the Veteran in November 2006 that fully 
addressed all notice elements concerning his hearing loss and 
tinnitus claims.  The letter informed the Veteran of what 
evidence is required to substantiate the claims, and apprised 
the Veteran as to his and VA's respective duties for 
obtaining evidence.  VA has also informed the Veteran how it 
determines the disability rating and the effective date for 
the award of benefits if service connection is to be awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
finds that the VCAA duty to notify was fully satisfied as to 
the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran. VA provided the Veteran 
with an examination in June 2007. The Veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Service Connection

Factual Background

A review of the Veteran's service treatment records shows no 
complaint, treatment or diagnosis of ear problems or hearing 
loss while he was in service.  The Veteran's March 1970 
report of examination prior to his discharge from his first 
period of service showed that on an audio evaluation the 
Veteran's hearing measured at 15/15, bilaterally, on spoken 
whisper voice measurement.  His ears were evaluated as 
normal. 

A July 1989 report of the examination prior to his discharge 
from his second period of service showed the pure tone 
thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were 
as follows: 10, 5, 10, 10 and 30 decibels in the right ear, 
and 10, 5, 10, 10 and 20 decibels in the left ear.  The 
Veteran's ears were evaluated as normal. 

A review of the Veteran's post-service treatment records does 
not show complaint, treatment or diagnosis of tinnitus or 
hearing loss. 

In June 2007, the Veteran underwent a VA audiological 
examination in conjunction with his claims.  In that 
examination report, the examiner noted that the Veteran had 
hearing within normal range bilaterally when he began his 
first period of service and when he was discharged from his 
second period of service.  The Veteran complained of 
bilateral hearing loss and tinnitus.  The Veteran reported 
that he felt that his hearing and tinnitus were related to 
combat noise exposure during his service in Vietnam and from 
gunfire noise while on the rifle range.  The Veteran also 
reported that he began to experience moderate, constant 
tinnitus approximately 10 years prior to the examination.  
The examiner also noted his post-service recreational noise 
exposure from motorcycles and shooting, but that the Veteran 
reported using hearing protection. 

The June 2007 examiner reported the pure tone thresholds at 
500, 1,000, 2,000, 3,000 and 4,000 Hertz as follows: 15, 15, 
20, 15 and 20 decibels in the right ear, and 15, 15, 20, 20 
and 15 decibels in the left ear.  On speech recognition 
scoring utilizing the Maryland CNC word list, both ears were 
96 percent.   

The June 2007 examiner diagnosed the Veteran with hearing 
within the range of normal and tinnitus, bilaterally.  The 
examiner opined that it was less likely than not that the 
Veteran's tinnitus was related to service.  In support of 
this conclusion, the examiner noted that the record did not 
show that the Veteran complained of, or sought treatment for, 
tinnitus during service or at any time after discharge.  The 
examiner further noted that the Veteran stated that the onset 
of his condition (constant tinnitus) was approximately 10 
years ago, which is roughly 8 years after his discharge. 

During the August 2009 hearing, the Veteran testified that he 
had been exposure to combat and explosion noise during 
service.  The Veteran recalled one instance where he was 
bringing out a case of explosives from a bunker that had a 
fire when something inside the bunker detonated and he felt 
concussion waves from the explosion.  The Veteran stated that 
after the explosion, he was "dazed" for about a half an 
hour, but he did not seek medical assistance.  The Veteran 
stated that since that instance he experienced ringing in his 
ears off and on until approximately 10 years ago when it 
became a constant ringing. 

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury, 
which was incurred in or aggravated by service.  Id. 

In addition, certain chronic diseases, including other 
organic diseases of the nervous system, may be presumed to 
have incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303.

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b). 

Further, lay statements (or statements by one not trained in 
the medical field) are considered to be competent evidence 
when describing the symptoms, of a disease or disability or 
an injury, which only the individual can perceive.  Medical 
diagnoses, however, require some medical training.   When the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In addition to the rules regarding service connection in 
general, there are additional considerations for addressing 
claims of entitlement to service connection for sensorineural 
hearing loss. 

Under the laws administered by VA, a certain threshold level 
of hearing impairment must be shown in order for hearing loss 
to be considered a disability.  Impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of the frequencies at 500, 1,000, 2,000, 3,000 
and 4,000 Hertz are 26 decibels or greater; or when speech 
recognitions scores using the Maryland CNC test are less than 
94 percent.  
38 C.F.R. § 3.385.

With audiological examinations, the threshold for normal 
hearing is from zero to 20 decibels; higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet App. 155 (1993).  However, unless a hearing loss 
disability as defined under 38 C.F.R. § 3.385 is shown, VA 
may not grant service connection for hearing loss. 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009). 

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The Veteran claims entitlement to service connection for 
bilateral hearing loss and tinnitus.  Specifically, he 
attributes his claimed hearing loss and tinnitus to injury 
caused by combat noise and gunfire noise exposures while in 
service.  

At the outset, the Board notes that a review of the Veteran's 
service reflects participation in campaigns in Vietnam and 
the Combat Action Ribbon, which establishes combat with the 
enemy.  The Veteran has testified that during service he was 
exposed to combat noise and gunfire noise.  In particular, he 
testified to acoustic trauma from a gunfire, combat noise, 
and concussion explosion during service.  This type of 
acoustic trauma is consistent with the circumstances, 
conditions, or hardships of service during a war period.  
Pursuant to 38 U.S.C.A. § 1154(b), the Board finds that the 
Veteran was exposed to acoustic traumas in service, including 
as part of the combat against the enemy; therefore, the 
element of in-service exposure to acoustic trauma has been 
established.  

The sole remaining questions are whether the Veteran has 
current hearing loss disability as defined by VA and tinnitus 
disability, and whether his disabilities are related to 
service. 

With regard to the claim for service connection for hearing 
loss, the record does not show that the Veteran has current 
hearing loss disability has defined by 38 C.F.R. § 3.385.  
The most recent audiometric findings reveal that the Veteran 
does not have any pure tone thresholds of 40 decibels or 
greater in any of the frequencies at 500, 1,000, 2,000, 3,000 
and 4,000 Hertz, that the Veteran does not have at least 
three pure tone thresholds at 26 decibels or greater at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz, and that the Veteran 
does not have speech recognitions scores of less than 94 
percent in either ear.  See 38 C.F.R. § 3.385.  Since the 
Veteran does not have a hearing loss disability as defined by 
VA in either ear, service connection for bilateral hearing 
loss is not warranted.  38 C.F.R. §§ 3.303 and 3.385.  

The Board notes that while the findings on the July 1989 
evaluation may show some diminished levels of hearing acuity, 
any diminished level of hearing acuity did not amount to a 
hearing loss disability.  VA laws and regulations provide 
that there must be a current hearing loss disability in order 
to warrant an award of service connection.  See Hickson, 12 
Vet. App. at 253 (1999).  Here, the most recent audiological 
examination in June 2007 revealed findings that did not show 
hearing loss in either ear that was so severe as to 
constitute a disability as defined by 38 C.F.R. § 3.385.  
Moreover, the June 2007 examiner found that the Veteran's 
hearing was within the range of normal, bilaterally.  The 
claim for service connection for hearing loss must be denied.  
38 C.F.R. §§ 3.303 and 3.385.

With respect to the tinnitus claim, the record shows that the 
Veteran has a current diagnosis of tinnitus.  See VA 
examination dated June 2007.  As stated earlier, the 
remaining question is whether the Veteran's tinnitus is 
related to service.

The Veteran maintains that his tinnitus is a result of 
excessive noise exposure in service.  During the August 2009 
hearing, the Veteran specifically testified that he began to 
experience tinnitus off and on during service, and then 
constantly approximately 8 years after his discharge.  The 
Veteran is competent to attest that he has tinnitus and to 
report when his tinnitus began.  The United States Court of 
Appeals for Veterans Claims (CAVC or Court) has held that, 
where there is of record lay evidence of in-service tinnitus 
and of tinnitus ever since service and medical evidence of a 
current diagnosis, such evidence suffices to indicate that 
disability may be associated with active service.  By its 
nature tinnitus is a ringing in the ears that can be detected 
by the Veteran and is not likely something that can be 
measured by a medical professional.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002) (providing that ringing in the 
ears is capable of lay observation).  

The Board acknowledges the June 2007 VA examiner's opinion 
that the Veteran's tinnitus is not likely related to service.  
The examiner based his opinion regarding the onset of the 
tinnitus on the lack of complaint or treatment for tinnitus 
in the medical records and on the Veteran's response during 
the examination to the effect when he began to experience 
constant tinnitus, regardless that he felt that it occurred 
off and on during service.  The Board notes that there is no 
requirement for service connection that a chronic disorder be 
constant as opposed to recurrent.  The Veteran has credibly 
testified that his tinnitus began during service.  

Given the nature of tinnitus, the Veteran is the only one who 
is competent to state as to when he began to perceive 
tinnitus.  The Veteran credibly testified that his tinnitus 
began in service and has continued thereafter.  Further, the 
Board finds that the Veteran's current bilateral tinnitus is 
consistent with the circumstances, conditions, or hardships 
of in-service combat.  Here, given the findings of 
established acoustic trauma in service and the Veteran's own 
competent lay testimony of chronic symptoms of tinnitus in 
service and thereafter, the Board concludes that the 
Veteran's description of his tinnitus is sufficient to 
outweigh the VA examiners' findings that tinnitus was not 
incurred during service.  

Consequently, resolving any doubt in the Veteran's favor, the 
Board finds that the Veteran's tinnitus is likely related to 
service.  Hence, service connection for the disability is 
warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is granted. 


REMAND

The Veteran also claims entitlement to service connection for 
residuals of a heart murmur and chronic allergies.  As 
explained below, the Board finds that additional development 
is necessary prior to adjudication of these claims.  It 
appears that VA examinations are indicated to determine the 
nature and likely etiology of the Veteran's alleged 
disabilities.  

With respect to the residuals of heart murmur claim, two of 
the Veteran's service treatment records indicate that he had 
a heart murmur during service.  See May 1988 Dental Health 
Questionnaire and May 1989 Clinical Note prior to dental 
examination.  The Veteran's more recent post-service 
treatment records, however, do not show evidence of a heart 
murmur.  See October 2006 and February 2007 O'Callaghan 
Federal Hospital treatment records.  These treatment records 
also show that the Veteran has been diagnosed with coronary 
artery disease and that he has had two stents implanted in 
2005.  Since it is unclear if the Veteran's heart murmur was 
resolved, and since there is no medical opinion discussing 
any possible residuals from a heart murmur, the Veteran 
should be afforded a VA examination to ascertain the nature 
and etiology of any residuals from a heart murmur.  See 38 
U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).

Regarding the chronic allergies claim, the Board notes that 
the Veteran's service treatment records are replete with 
complaints and treatment for allergic rhinitis, vasomotor 
rhinitis and bronchitis.  A February 1976 service treatment 
record shows that the Veteran reported a history of allergies 
since high school, but that his symptoms had become more 
problematic since he was stationed in Hawaii.  In the 
treatment record, he also reported that his symptoms had not 
been present while he was stationed in Vietnam for 27 months 
during his first period of service.  It appears that the RO 
denied the Veteran's claim because it found that his 
condition pre-existed his service and that it had not been 
permanently aggravated by service.  The Board notes, however, 
that the Veteran continues to seek treatment for his chronic 
allergies and there is no medical opinion addressing whether 
the severity of his condition has been permanently worsened 
by his service.  A VA examination is necessary to identify 
the nature and etiology of the Veteran's currently claimed 
disabilities involving allergies and residuals of a heart 
murmur.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 
3.159(c)(4).  In the examination report, the examiner is 
specifically instructed to identify whether the Veteran's 
current symptoms were incurred in or aggravated by his 
service.  

Additionally, prior to any examination, the RO/AMC should ask 
the Veteran to identify any outstanding records of pertinent 
VA and private treatment, and obtain those records.  

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any 
necessary assistance from the Veteran, 
the RO should seek to identify and obtain 
any VA and/or private records of 
pertinent medical treatment for allergies 
or residuals of a heart murmur that are 
not yet on file.  

2.  After all the available records have 
been obtained, the RO should schedule the 
Veteran for appropriate VA examinations 
to address the claims involving the 
residuals of heart murmur and chronic 
allergies.  In the examination reports, 
the examiners should identify the 
Veteran's current disabilities, and then 
provide a medical opinion as to the 
likelihood that any diagnosed disability 
is related to service.   All studies 
deemed appropriate in the medical opinion 
of the examiner should be performed, and 
all the findings should be set forth in 
detail.  The claims file should be made 
available to the examiners, who should 
review the entire claims folder in 
conjunction with these examinations.  
This fact should be so indicated in the 
examination report.  If any examiner 
determines that it is not feasible to 
respond to any of the inquiries below, 
the examiners should explain why it is 
not feasible to respond.

Regarding the Veteran's claimed 
residuals of a heart murmur, after 
review of the claims file and 
examination, the examiner should 
identify the nature of any current 
disability (whether it includes 
coronary artery disease), and then 
provide a statement on whether it is at 
least as likely as not that any such 
disorder diagnosed: (a) had its onset 
during service; (b) was manifested to a 
compensable degree during the first 
post-service year; or (c) is otherwise 
related to service.

Regarding the Veteran's chronic 
allergies, after review of the claims 
file and examination, the examiner 
should identify the nature of any such 
disability, and then provide a 
statement on whether it is at least as 
likely as not that such disorder: (a) 
had its onset during service; or (b) 
pre-existed service, and if so, whether 
it has been permanently aggravated by 
service. 

If the Veteran's chronic allergies were 
aggravated by his service, to the 
extent that is possible, the examiner 
is requested to provide an opinion as 
to the approximate baseline level of 
severity of the condition before the 
onset of aggravation from service. 

In providing the opinions, it would be 
helpful if the examiners would use the 
following language as appropriate: 
"more likely than not" (meaning a 
likelihood greater than 50%), "at least 
as likely as not" (meaning a likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there 
is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiners should provide a complete 
rationale for any opinion provided.

3.  The RO should then re-adjudicate 
the claims under review here.  If any 
benefit sought remains denied, issue 
the Veteran and his representative a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claims.  
His cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


